

116 HR 4781 IH: To designate the United States courthouse located at 3140 Boeing Avenue in McKinleyville, California, as the “Judge Louis E. Goodman Courthouse”.
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4781IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Huffman (for himself, Ms. Lee of California, Mr. Vargas, Ms. Eshoo, Mr. Swalwell of California, Mr. Lowenthal, and Ms. Porter) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the United States courthouse located at 3140 Boeing Avenue in McKinleyville,
			 California, as the Judge Louis E. Goodman Courthouse.
	
 1.FindingsCongress finds the following: (1)Louis Earl Goodman was appointed to the United States District Court for the Northern District of California in 1942 by President Franklin Delano Roosevelt.
 (2)Judge Goodman served as Chief Judge of the United States District Court for the Northern District of California from 1958 until his death in 1961.
 (3)During his tenure on the bench, Judge Goodman’s opinions significantly advanced civil rights. (4)Seventy-five years ago Judge Goodman handed down the first of only 2 rulings upholding the civil rights and civil liberties of Japanese Americans during World War II despite significant professional and personal risk to himself.
 (5)The historic ruling in United States v. Masaaki Kuwabara would mark one of many significant rulings distinguishing Judge Goodman’s career.
 (6)After such ruling, Judge Goodman played a major role in restoring the United States citizenship of thousands of Japanese Americans who had been pressed to renounce such citizenship while under duress and detained by armed guard.
 (7)On the 75th anniversary of his opinion in United States v. Masaaki Kuwabara, naming the United States courthouse in McKinleyville after Judge Goodman honors his legacy, recognizes his moral force in the judiciary during one of the darkest chapters in the civil rights history of the United States, and commends his unwavering dedication to ensuring equal protection for all Americans under the law, thereby upholding the promise of the Constitution of the United States.
 2.DesignationThe United States courthouse located at 3140 Boeing Avenue in McKinleyville, California, shall be known and designated as the Judge Louis E. Goodman Courthouse.
 3.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 2 shall be deemed to be a reference to the Judge Louis E. Goodman Courthouse.
		